EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maegan Stokes on 23 August 2022. 
The application has been amended as follows.
Claim 13. A system for operating a power generating asset so as to provide grid forming control, the system comprising: 
a double-fed generator connected to a power grid; and 
a controller communicatively coupled to the generator, the controller comprising at least one processor and a plurality of modules configured to perform a plurality of operations, the plurality of operations comprising: 
determining, via a frequency module of the controller, a stator-frequency error for the generator, wherein the stator-frequency error comprises a difference between a reference frequency and a stator-output frequency; 
determining, via a controller shaping module of the frequency module, a torsional component and a stator component of the stator-frequency error, wherein the torsional component corresponds to a drivetrain torsional vibration frequency; 
determining, via the frequency module, a power output requirement for the generator based, at least in part, on the stator component of the stator-frequency error; 
combining, via the frequency module, the power output requirement with a damping power command to develop a consolidated power requirement for the generator, wherein the damping power command is generated in response to the drivetrain torsional vibration frequency; 
determining at least one control command for the generator, based, at least in part, on the consolidated power requirement; and 
changing an operating state of the generator in response to the at least one control command so as to output a grid-forming voltage and frequency.












DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 1, specifically comprising:
determining, via a frequency module of a controller, a stator-frequency error for the generator; 
determining, via a controller shaping module of the frequency module, a torsional component and a stator component of the stator-frequency error, wherein the torsional component corresponds to a drivetrain torsional vibration frequency, in the context of the other components in the claim.
Claim 13 is allowed for reciting a similar limitation.
Claims 2-12 and 14-20 are allowed due to their dependency on an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
Wang et al. (US 9,899,941) discloses damping torsional oscillations and controlling the power of a generator based on the DC link voltage, but does not explicitly disclose a torsional component and a stator component being determined from a stator-frequency error. 
Garcia (US 9,467,082) discloses consolidated control signal with a damping component and a power component (see Fig. 5, 8, and 9), but does not explicitly disclose deriving it in the manner claimed in claims 1 and 13 of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832